Citation Nr: 1026289	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-09 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran & Spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin




INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2005 by the Department of Veterans 
Affairs (VA) Houston, Texas Regional Office (RO).

In May 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO; a transcript of 
the hearing has been associated with the claims file.

The Board previously remanded the present matter for further 
development in October 2009.


FINDINGS OF FACT

Tinnitus was not present during service, or was not manifest 
within a year after separation from service, and the currently 
claimed tinnitus did not develop as a result of any incident 
during service, including exposure to noise.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service and may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were 
accomplished in the October 2004 and February 2005 letters, which 
were provided before the adjudication of the Veteran's claim.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The Veteran's 
service treatment, and VA treatment records have been obtained, 
and the Veteran has not indicated there are any additional 
records that VA should seek to obtain on his behalf.  Further, 
the Veteran's request for a hearing related to his claim has been 
honored, and he has been afforded an appropriate VA medical 
examination related to his service connection claim.  The Board 
also finds that the AMC/RO has fully complied with the October 
2009 Board remand instructions.  Therefore, the Board concludes 
that all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claim, and no further 
assistance to develop evidence is required.

Presently, the Veteran's seeks to establish service connection 
for tinnitus.  More specifically, as indicated at his May 2009 
hearing before the undersigned Veterans Law Judge, the Veteran 
attributes his current tinnitus disorder to military noise 
exposure without ear protection.  Board Hearing Trans., pp. 10-
11, May 7, 2009.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131.  If a chronic disorder, such as an organic 
disorder of the nervous system, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in-service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

      Evidence

The Veteran's December 1967 enlistment examination reflects no 
abnormalities associated with his (i) ears, to include internal 
and external canals, or (ii) ear drums.  An August 1968 service 
treatment record documents the Veteran's only in-service ear 
related complaints, which were associated with his right ear; 
however, no specific ear disorder, tinnitus, or similar condition 
was diagnosed.  At the time of his January 1970 separation 
examination, again, no abnormalities associated with the 
Veteran's (i) ears, to include internal and external canals, or 
(ii) ear drums were noted.  What is more, the Veteran denied any 
history of ear trouble on his January 1970 Report of Medical 
History.  

The Veteran first mentioned tinnitus in treatment records in 
2004.  Later records show similar complaints.  Notably, none of 
these VA treatment records, documenting the Veteran's tinnitus, 
reflect any suggestion, or opinion, that there is a relationship 
between the Veteran's tinnitus complaints and his military 
service or any incident therein.

In an effort to assist the Veteran substantiate his claim, he was 
provided a December 2007 VA examination.  During this examination 
interview, the Veteran reported not having been exposed to 
military or civilian noise without the use of hearing protection 
and was unsure as to the onset of his tinnitus symptoms.  In a 
January 2010 supplemental medical opinion, the VA examiner, after 
considering the Veteran's account of symptoms, in-service and 
post-service treatment, the results of the December 2007 VA 
examination, and the absence of any reported specific event 
related to its onset, opined that the Veteran's tinnitus was 
"not due to military noise exposure."  Instead, the examiner 
attributed the Veteran's condition to age, as he had the 
Veteran's hearing loss.  

	Analysis

In any service connection claim, medical evidence and opinions 
are highly probative in establishing the claim.  Presently, the 
only medical opinion regarding whether the Veteran's current 
complaints of tinnitus are related to military service or any 
incident therein, to include noise exposure, weighs against the 
claim.  Specifically, the VA examiner attributed the Veteran's 
tinnitus to the aging process, citing both the Veteran's account 
of his disorder, and medical treatment records.  In assessing the 
evidence of record, the Board finds the VA examiner's examination 
and supplemental opinions, dated respectively in December 2007, 
January 2008 and January 2010, are highly probative and highly 
credible, as they provide clear medical reasoning and logic that 
is consistent with other evidence of record.  

Without question, the Board has considered the Veteran's 
testimony, and that of his spouse that he was exposed to loud 
noises in-service, which caused his tinnitus.  The Veteran is 
competent to provide an account of in-service noise exposure and 
associated symptomatology; however, in this instance, the Board 
finds that these statements are not credible, in light of other 
relevant evidence of record.  

Specifically, the Veteran's current statements, made in the 
interest of seeking VA compensation, are inconsistent with his 
January 1970 separation Report of Medical History, denying any 
history of ear trouble and his statements to the VA examiner in 
December 2007, indicating he had no in-service noise exposure 
without proper ear protection.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006) (Board may weigh the absence of 
contemporaneous medical evidence as a factor in determining 
credibility of lay evidence, but the Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence); see also Pond v. West, 12 
Vet. App. 341 (1999) (although the Board must take into 
consideration the Veteran's statements, it may consider whether 
self-interest may be a factor in making such statements).  

Moreover, any claim of experiencing tinnitus symptoms on an 
ongoing basis is contradicted by the complete lack of any medical 
evidence for many years after service, documenting any complaint 
or treatment for such symptoms.  Indeed, there is otherwise no 
indication that tinnitus was diagnosed or treated for several 
decades, at the earliest, following his separation from service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of 
a prolonged period without medical complaint after service can be 
considered along with other factors in deciding a service 
connection claim).

Therefore, the Board finds that tinnitus was not present during, 
or within a year after, service and the currently claimed 
tinnitus did not develop as a result of any incident during 
service, to include exposure to noise.  


ORDER

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


